Citation Nr: 1012175	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  07-11 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a heart condition as 
secondary to diabetes mellitus and posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel






INTRODUCTION

The Veteran had active military service from January 1969 to 
November 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from both an April 2005 rating decision 
and a February 2006 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In pertinent part of the April 2005 decision, the RO 
denied service connection for a heart condition.  The 
February 2006 rating decision continued the previous denial 
of service connection. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran does not currently have a chronic heart 
condition that was caused by or permanently worsened by 
service, or the Veteran's service-connected diabetes 
mellitus, or PTSD.


CONCLUSION OF LAW

Service connection for a heart condition is denied.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f), 3.307, 3.309, 3.310 (2009).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed 
as to what portion of the information and evidence VA will 
seek to provide, and what portion of such the claimant is 
expected to provide.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, legally adequate notice was provided to the Veteran in 
October 2004 and April 2007 correspondences.  These letters 
detailed the elements of a service connection claim, a 
secondary service connection claim, described the evidence 
and information necessary to substantiate the claim, and set 
forth the respective responsibilities of VA and the Veteran 
in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that, upon receipt of an application for service 
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
also require notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, the RO 
informed the Veteran of the disability rating and effective 
dates in a July 2006 letter. 

VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished with respect to the issue decided here, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained service treatment records and 
VA treatment records.  The RO also afforded the Veteran VA 
examination in March 2005.  The Board finds that a new VA 
examination is not warranted since careful review of the 
Veteran's VA treatment records does not reveal a current 
diagnosis of a heart condition since the date of the 
Veteran's claim, August 3, 2004.    

Significantly, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional outstanding evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.  




II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 
Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  

Service connection also may be granted for disability that 
is proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran has not asserted that he has a 
heart disorder that was incurred in or aggravated by 
service.  Rather, he contends that he has a heart disorder, 
namely endocarditis, that is due to or aggravated by his 
service-connected conditions of diabetes mellitus and post 
traumatic stress disorder (PTSD).  Specifically, he asserts 
that drug use caused by PTSD brought on a chronic heart 
disorder.

After a careful review of the Veteran's claims file the 
Board finds that the preponderance of the evidence is 
against a grant of service connection for a heart condition 
secondary to diabetes mellitus or PTSD.  The Veteran asserts 
that he has a heart condition as a result of intravenous 
drug abuse which is secondary to his PTSD.  The Board notes 
that in May 2005 the RO granted the Veteran service 
connection for hepatitis C secondary to his PTSD; it was 
noted that the hepatitis C was a result of intravenous drug 
abuse that was secondary to his PTSD.  The Veteran is now 
asserting this same theory of entitlement to obtain service 
connection for a heart condition.  Regardless of the theory, 
as explained below, the evidence of records is against the 
diagnosis of a current chronic heart condition.

The Veteran contends that reports of VA echocardiograms 
dated in August 1998, June 2000, and November 2003 show that 
he has a heart condition.  The conclusions or 
interpretations on these reports read as follows:  

Moderate right ventricular chamber 
enlargement.  Mildly reduced left 
ventricular systolic function.  

Report of August 1998 VA echocardiogram 

Mild global left ventricular systolic 
dysfunction but otherwise normal study.

Report of June 2000 VA echocardiogram

Nondiagnostic dobutamine stress 
echocardiogram.  His target heart rate 
was not obtained.

Report of November 2003 echocardiogram

The Veteran asserts that he has a diagnosed heart condition.  
In various statements, including in an October 2005 
statement, he mentioned a diagnosis of endocarditis.  The 
Veteran's VA treatment records state that his past medical 
history includes prior treatment for "acute endocarditis 
with secondary CHF [congestive heart failure]".  See the 
report from the March 2005 VA heart examination.  While the 
Veteran continues to indicate that he has a current chronic 
heart disorder, the Board finds that the objective medical 
evidence of record covering the period since the date of 
claim, August 3, 2004, does not contain any diagnosis of a 
current chronic heart condition.  To the contrary, the 
weight of the medical evidence of record is clearly against 
the Veteran's claim.  

After the Veteran submitted his claim for service 
connection, VA provided a heart examination in March 2005 to 
ascertain whether or not the Veteran had a chronic heart 
problem, and, if so, whether any such problem was related to 
service.  In the March 2005 report, the examiner stated the 
following:

In the past the veteran was treated for 
acute endocarditis with secondary CHF.  
It was determined that the condition was 
secondary to IV drug use.  He is not 
being treated for any cardiac conditions 
at this time.

VA heart examination report, March 2005.

On physical examination, the examiner reported the following 
specifics:  "HEART:  S1, S2.  Regular rate and rhythm.  No 
extra sounds or murmurs.    DIAGNOSIS:  Normal heart 
examination without evidence of cardiac disease."  

In April 2005, the Veteran was seen in the emergency 
department of the Syracuse VAMC for evaluation of possible 
chest pains.  The examiner noted that the Veteran did not 
have any anterior chest pain or pain that was medial to his 
left nipple.  On physical examination, it was noted that the 
Veteran's vital signs were unremarkable.  After physical 
examination of the heart the examiner reported, "No murmurs, 
gallops or rubs" and "good radial pulses bilaterally".  It 
was noted that an EKG showed sinus rhythm, no evidence of 
ischemia.  Chest X-ray was reportedly unremarkable.  The 
Veteran was given nitroglycerin in the emergency department 
but did not have any relief of pain.  He was then given 
Toradol, and had good relief of pain.  The examiner gave the 
following impression:

Discomfort does not appear to have any 
anginal characteristics.  No evidence of 
heart ischemia on EKG, blood work.  No 
evidence of pulmonary disease on chest 
X-rays.  I presume this is all an 
extension of his radicular pain and in 
fact this site of pain is contiguous 
with his prior radicular pain. 

The March 2005 heart examination revealed that prior heart 
problems were acute, and that there was no evidence of a 
current, chronic heart condition.  The findings on the 
report of the April 2005 emergency department visit are 
consistent with the objective medical findings from the 
March report.  These reports are the most recent medical 
records pertaining to the Veteran's heart.  They note the 
prior history of cardiac complaints and irregularities, but 
they clearly indicate the examiner's shared conclusion that 
the Veteran does not currently have a chronic heart 
disorder.   

Records of medical treatment provided to the Veteran from 
2005 to the present day have not shown a current diagnosis 
of a chronic heart condition.  

In order for service connection to be granted, the evidence 
must establish, among other things that the claimant 
currently has the disability for which service connection is 
claimed.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998), cert. denied, 526 U.S. 1144 (1999); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Here, however, a 
careful review of the Veteran's VA treatment records and VA 
examination do not reveal any current diagnosis of a chronic 
heart condition, to include endocarditis or congestive heart 
failure.  Congress specifically limits entitlement to 
service-connected disease or injury where such cases have 
resulted in a disability and in the absence of a proof of 
present disability there can be no claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The term 
"disability" as used for VA purposes refers to impairment of 
earning capacity due to disease, injury, or defect, rather 
than the disease, injury, or defect itself.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

While the Veteran maintains that he does have a current 
heart problem, and some reports from 1998 to 2003 note 
cardiac irregularities and complaints in the past, the 
medical evidence since 2005 is consistent in indicating that 
the Veteran has no current chronic heart disorder.  Without 
a current disability service connection must be denied.    
 
The Board recognizes that the Court of Appeals for Veterans 
Claims has held that the presence of a chronic disability at 
any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
Here, however, examiners have specifically indicated that 
prior cardiac complaints and irregularities were acute, and 
not chronic.  There is no opposing medical evidence. 

The Board finds that for service connection to be warranted 
there must be a current disability resulting from an in-
service condition or injury.  See Degmetich v. Brown, 104 
F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 
223 (1993).  Existence of current disability must be shown 
by competent medical evidence.  Degmetich v. Brown, 104 F.3d 
1328 (1997).  "Current disability" means a disability shown 
by competent medical evidence to exist at the time of the 
award of service connection.  Chelte v. Brown, 10 Vet. App. 
268 (1997).   Here, there is no evidence of a current 
disability. 
Without evidence of a current disability that might be 
secondary to his diabetes mellitus or PTSD, service 
connection for a heart condition must be denied. 

In summary, while there is evidence of a history of a heart 
condition, specifically congestive heart failure and 
endocarditis, there is no evidence of a current diagnosis of 
a heart condition since the date of the Veteran's claim of 
August 3, 2004.  Since the file contains no medical evidence 
supporting a finding that the Veteran has a current, chronic 
disability of a heart condition, service connection can not 
be granted secondary to diabetes mellitus or PTSD.  Simply 
put, service connection cannot be granted if the claimed 
condition is not present.  Thus, service connection is 
denied, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a heart condition secondary to 
diabetes mellitus or PTSD is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


